DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:
Claim 2 – At the end, please change “based the anode potential” to “based on the anode potential.”
Claim 12 – Please add a period at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the term “the threshold,” which lacks antecedent basis.  It may be that Claim 5 was intended to depend from Claim 3.
Claim 8 recites “The system of claim 7, further comprising receive a query.”  This should be amended to instead read that the recited actions correspond to the operation of the modules and processor.  A system does not comprise an action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150147614 A1)[hereinafter “Wang”] and Bennett, Considerations for estimating electrode performance in Li-Ion cells, IEEE 2012 [hereinafter “Bennett”](available at: https://ieeexplore.ieee.org/document/6304635).
Regarding Claim 1, Wang discloses a system for analyzing a battery cell design using a three-electrode battery cell, comprising: one or more processors; memory; and one or more modules stored in memory and executed by one or more processors [Paragraph [0060] – “FIG. 2 shows a simplified schematic of an exemplary computer system that may be utilized in variations of the invention.”] to:
measure an anode potential of a three-electrode battery cell during charging and discharging of the three-electrode battery cell [Fig. 3], the three-electrode battery cell including an anode, a cathode, and a reference electrode [Fig. 1B], the reference electrode displaced between the anode and the cathode [Paragraph [0201] – “The battery can be packaged into either prismatic format cells or cylindrical cells. In the prismatic format, the stacked structure is preferably sealed with a packaging material capable of preventing air and water contamination of the battery. Three terminals should be employed to allow electrical access to the battery--terminals for each of the cathode, the anode, and the lithium reference electrode.”Paragraph [0202] – “In a cylindrical format, a multi-layered structure will be wound into a jelly roll. The lithium reference electrode layer can be placed in the outmost layer, or another layer. The jelly roll can be sealed in a metal container after battery electrolyte is added.”] and enabling a half cell potential to be measured for the anode and a half cell potential to be measured for the cathode [Paragraph [0218] – “FIG. 3 shows charge-discharge profiles of the lithium-ion battery cell of Example 1, where a reference electrode is used to monitor the individual cathode and anode voltage. FIG. 3 shows voltages from the full cell, the cathode, and the anode measured during a complete charge and discharge reaction using a pouch format cell with a reference electrode.”]; and
measure the cathode potential during charging and discharging [Fig. 3].
Wang fails to disclose optimizing design of the three-electrode battery cell based on the measured anode potential measurement and cathode potential measurement.
However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to optimize design of the three-electrode battery cell by achieving a specified P/N ratio in order to ensure proper operation of the battery.

Regarding Claim 2, Wang discloses determining whether an anode potential is within a desired range [Paragraph [0219] – “1. During charging, the negative electrode (anode) can drop below 0 V (vs. Li), causing lithium plating and ultimately an internal short circuit.”Paragraph [0221] – “3. During discharging, the negative electrode voltage can rise above voltage safety limit, causing dissolution of metal ions from the current collector and an internal short circuit.”]; but fails to disclose adjusting a positive/negative ratio based on the anode potential.
However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to 

Regarding Claim 3, the combination of Wang and Bennett would disclose that optimizing includes comparing the anode potential to a threshold [Paragraph [0219] of Wang – “1. During charging, the negative electrode (anode) can drop below 0 V (vs. Li), causing lithium plating and ultimately an internal short circuit.”Paragraph [0221] – “3. During discharging, the negative electrode voltage can rise above voltage safety limit, causing dissolution of metal ions from the current collector and an internal short circuit.”].

Regarding Claim 4, Wang discloses that the threshold is a minimum value, a value for the anode potential below the threshold indicating the presence of lithium plating [Paragraph [0219] – “1. During charging, the negative electrode (anode) can drop below 0 V (vs. Li), causing lithium plating and ultimately an internal short circuit.”].

Regarding Claim 5, Wang discloses that the threshold is a maximum value, a value for the anode potential over the threshold indicating the anode failure to utilize its full capacity [Paragraph [0221] – “3. During discharging, the negative electrode voltage can rise above voltage safety limit, causing dissolution of metal ions from the current collector and an internal short circuit.”].

Claim 6, Wang discloses discharging the anode and the cathode; measuring the anode potential during discharge over time; and measuring the cathode potential during discharge over time [Fig. 3]; and predicting full cell capacity for a particular time based on the anode potential and cathode potential at a particular time during the charge and discharge [Paragraph [0077] – “At least one reference electrode is part of a management system that monitors the potentials (i.e. voltage) along with the first differential voltage of both electrodes independently, to determine the battery state of capacity and state of health.”].

Regarding Claim 7, Wang fails to disclose that predicting includes adding the anode half-cell potential and the cathode half-cell potential at the particular time.  However, Bennett discloses predicting capacity in such a way [Section IV(B) – “Finally, cell voltage is calculated as the difference between electrode potentials (positive minus negative) over the selected capacity range. Discharge capacity profiles for the electrodes and cell appear in Fig. 5.”].  It would have been obvious to do so because this is an effective manner of predicting capacity.

Regarding Claim 8, Wang discloses receiving a query for the full cell potential at the particular time, the full cell capacity prediction performed in response to receiving the query; and responding to the query with the predicted full cell capacity [See Paragraph [0232]].

Claim 9, Wang discloses a system for analyzing a battery cell design using a three-electrode battery cell, comprising: one or more processors; memory; and one or more modules stored in memory and executed by one or more processors [Paragraph [0060] – “FIG. 2 shows a simplified schematic of an exemplary computer system that may be utilized in variations of the invention.”] to:
charge and discharge [Fig. 3] a cathode of a three-electrode battery cell, the three-electrode battery cell including an anode, the cathode, and a reference electrode [Fig. 1B], the reference electrode displaced between the anode and the cathode [Paragraph [0201] – “The battery can be packaged into either prismatic format cells or cylindrical cells. In the prismatic format, the stacked structure is preferably sealed with a packaging material capable of preventing air and water contamination of the battery. Three terminals should be employed to allow electrical access to the battery--terminals for each of the cathode, the anode, and the lithium reference electrode.”Paragraph [0202] – “In a cylindrical format, a multi-layered structure will be wound into a jelly roll. The lithium reference electrode layer can be placed in the outmost layer, or another layer. The jelly roll can be sealed in a metal container after battery electrolyte is added.”] and enabling a half cell potential to be measured for the anode and a half cell potential to be measured for the cathode [Paragraph [0218] – “FIG. 3 shows charge-discharge profiles of the lithium-ion battery cell of Example 1, where a reference electrode is used to monitor the individual cathode and anode voltage. FIG. 3 shows voltages from the full cell, the cathode, and the anode measured during a complete charge and discharge reaction using a pouch format cell with a reference electrode.”]; and
Fig. 3].
Wang fails to disclose optimizing design of the three-electrode battery cell based on the maximum cathode voltage during the charging and discharging.
However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to optimize design of the three-electrode battery cell by achieving a specified P/N ratio in order to ensure proper operation of the battery.

Regarding Claim 10, Wang discloses comparing the maximum cathode potential to a threshold [Paragraph [0220] – “2. During charging, the positive electrode (cathode) can over-charge beyond the safety limit, causing decomposition of the active materials and electrolytes creating an excess of heat and possible thermal runaway.”], but fails to disclose generating an alert regarding the stability of an electrolyte within the three-electrode battery cell if the maximum cathode potential is greater than a threshold.  Paragraph [0218]] and an alert would have allowed a user to take a corrective action when such a situation is present.

Regarding Claim 11, Wang is not explicit about the threshold being 4.3 volts.  However, the selection of such a threshold would have amounted to an obvious design choice based on the operating voltage of the battery.  For the specific threshold of 4.3 volts, one having ordinary skill in the art would have appreciated that to be a reasonable over-charge safety limit upon viewing Fig. 3.

Regarding Claim 12, Wang discloses charging and discharging the anode; and measuring the anode potential during charging and discharging [Fig. 3], and reporting a full cell capacity predicted for a particular time based on the anode potential and cathode potential at the particular time [Paragraph [0077] – “At least one reference electrode is part of a management system that monitors the potentials (i.e. voltage) along with the first differential voltage of both electrodes independently, to determine the battery state of capacity and state of health.”].
Wang fails to disclose that this is performed as part of the optimization.
However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to optimize design of the three-electrode battery cell by achieving a specified P/N ratio using full cell capacity in order to ensure proper operation of the battery.

Regarding Claim 13, Wang fails to disclose determining the full cell capacity by adding the corresponding anode potential and cathode potential at the particular time.  However, Bennett discloses predicting capacity in such a way [Section IV(B) – “Finally, cell voltage is calculated as the difference between electrode potentials (positive minus negative) over the selected capacity range. Discharge capacity profiles for the electrodes and cell appear in Fig. 5.”].  It would have been obvious to do so because this is an effective manner of predicting capacity.
Wang fails to disclose that this is performed as part of the optimization.
However, Bennett teaches the analysis of anode/cathode electrode potentials in evaluating cell capacities [See Fig. 1 and associated text.] and the designing of a battery to achieve a desired P/N ratio based on this evaluation [Section III(C) – “One of the electrodes may be designed with less capacity than the other, and will limit the capacity of the cell. In this work, calculations assume a positive-to-negative capacity ratio (P/N) that is slightly less than one, making the cell positive-limited on charge. This choice is intended to provide a slight excess of negative capacity so that lithium can be intercalated into the anode host without forming potentially hazardous (reactive) metallic lithium. In these calculations, the P/N ratio is based on the total capacity of the electrodes (irreversible plus reversible capacity).”].  It would have been obvious to optimize design of the three-electrode battery cell by achieving a specified P/N ratio using full cell capacity in order to ensure proper operation of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180026310 A1 – LEAD ACID BATTERY
US 20120176093 A1 – METHOD FOR CONTROLLING THE CHARGING OR DISCHARGING PROCESS OF A SECONDARY BATTERY WITH AUXILIARY ELECTRODE
US 20170293707 A1 – METHOD OF DESIGNING AND MODIFYING LITHIUM ION BATTERY CATHODE MATERIALS
US 20200321651 A1 – BATTERY CELL DESIGN WITH A COATED LITHIUM REFERENCE ELECTRODE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865